Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-7, 9, 10, 12, 18-21 have been amended.  Claims 1-2, 4-15, 17-22 are pending.
Response to Arguments
Applicant’s arguments, see remarks, filed 6/24/2021, with respect to claims 1-2, 4-15, 17-22 have been fully considered and are persuasive.  The 35 USC 103 rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-15, 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious determining one or more intensity thresholds based on a distribution of activities of the user’s appendage at a plurality of locations of the electronic input device, and histograms of color components at one or more of the plurality of locations of the electronic input device in a second image:
performing, based on comparing pixel data of the first image against the one or more intensity thresholds, a segmentation of the first image into a first region of pixels corresponding to the user’s appendage, wherein a second region of pixels corresponds to the electronic input device; and generating a composite image from the first image based on rendering, in place of the second region of pixels, pixels representing a virtual device, such that the virtual device appears in the composite image as at a same spatial location as the electronic input device and .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakura-Fan (US 9557825) teaches a processor configured to analyze the captured images for variations in light intensity within the working area from the second fan shaped beam of light, the processor is further configured to: generate a first histogram by summing the light intensity in each of a first number of columns; determine a second number of columns corresponding to a portion of the first histogram that is above a first threshold light intensity value; generate a second histogram by summing the light intensity in each of a first number of rows in the second number of columns, determine a second number of rows corresponding to a portion of the second histogram that is above a second threshold light intensity value; determine an identification of a key associated with finger presence based on the light intensity in the second number of rows and the second number of columns; and output the identification of the key to the data processing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER HOANG/Primary Examiner, Art Unit 2616